FILED
                            NOT FOR PUBLICATION                             FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHAN-TAY CROSS,                                  No. 10-56431

              Plaintiff - Appellant,             D.C. No. 2:05-cv-03398-AG-E

  v.
                                                 MEMORANDUM *
UNITED AIRLINES, a corporation, doing
business in California; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                           Submitted February 12, 2013 **
                               Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and CARR, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.
      Chan-Tay Cross (“Cross”) appeals from the district court’s order denying

her motion to set aside judgment pursuant to Federal Rule of Civil Procedure

60(b). We review such an order for an abuse of discretion. Casey v. Albertson’s

Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). “A district court abuses its discretion if

it does not apply the correct law or if it rests its decision on a clearly erroneous

finding of material fact.” Id. Applying this standard, we affirm.

      1. We have adopted a four-factor equitable analysis “to determine whether

neglect is ‘excusable’ under Rule 60(b)(1).” Bateman v. Postal Serv., 231 F.3d
1220, 1223-24 (9th Cir. 2000) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs.

Ltd. P’ship, 507 U.S. 380, 395 (1993)). The district court did not abuse its

discretion in applying this equitable analysis and determining that the neglect of

Cross’s counsel was not excusable. The reasons given by Cross’s counsel were no

different than circumstances faced by many lawyers who meet applicable deadlines

or timely seek continuances, and, in any event, the unfortunate events do not

account for the nearly one-year delay in filing the Rule 60(b) motion.

      2. Cross also argued for relief under Rule 60(b)(6), which authorizes the

court to relieve a party from a final judgment for “any other reason that justifies

relief.” To merit relief under Rule 60(b)(6), a party must demonstrate

“extraordinary circumstances which prevented or rendered him unable to prosecute


                                            2
[his case].” Comm’y Dental Svcs. v. Tani, 282 F.3d 1164, 1168 (9th Cir. 2002)

(internal quotation marks and citation omitted). The district court correctly applied

this standard and held that Cross had not made the required showing.

      AFFIRMED.




                                          3